Citation Nr: 0621279	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased initial disability rating for 
bilateral hearing loss, currently evaluated as zero percent 
disabling.


REPRESENTATION

Appellant represented by:	Attorney Mary Anne Royle


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

When this matter was previously before the Board of Veterans' 
Appeals (Board) in September 2005, it was remanded to the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA) for additional development.  The 
case is now before the Board for final appellate 
consideration.

In correspondence dated June 2006 and in testimony dated June 
2006, the veteran sought service connection for tinnitus.  
Because this matter has not been adjudicated by the RO, it is 
REFERRED for appropriate action.

The appeal as for an increased initial disability rating for 
bilateral hearing loss, currently evaluated as zero percent 
disabling, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that within the scope of 6 months in 2005, 
the veteran underwent three audiological tests-two by VA 
examiners in February 2005 and August 2005 and one by a 
private physician in June 2005.  Each test documented a 
progressive worsening of both pure tone threshold averages 
and Maryland speech recognition scores bilaterally.  The 
August 2005 VA audiological examiner cautioned against 
reliance on the scores from that examination (the final of 
the three audiological examinations performed on the veteran) 
to determine the severity of the veteran's hearing loss due 
to its inconsistency with test results from the February 2005 
VA audiological examination.

This case is being REMANDED to solicit a medical 
professional's opinion as to whether the difference in test 
results between the February 2005 VA audiological examination 
and the June 2005 private audiological examination can be 
reconciled.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the service-
connected bilateral hearing loss that is 
not evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder. 

2.  Following any additional development 
of the claim deeded appropriate by the 
RO/AMC, the RO/AMC will identify a 
qualified medical examiner to review the 
veteran's case file and determine whether 
the audiological test results from the 
February 2005 VA examination can be 
reconciled with those from the June 2006 
private examination.  If the examiner is 
unable to comment without resort to 
speculation, he or she should so state.  
The veteran's claim folder, medical 
records, and a copy of this remand must 
be reviewed by the examiner, and the 
examiner must acknowledge this receipt 
and review in any report generated as a 
result of this remand. 

3.  Following issuance of the examiner's 
report, the RO/AMC should readjudicate 
the claim for an increased disability 
rating for bilateral hearing loss and 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case ("SSOC") 
regarding the claim.  The SSOC should 
address all aspects of the claim and 
compliance with VA's duty to notify and 
assist.  Thereafter, the case should be 
returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



